Citation Nr: 0715308	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-23 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to nonservice connected pension.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a left leg disability, to include varicose 
veins and nerve damage.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for pes planus with hammertoes and callosities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  Specifically, in an April 2004 rating decision, 
the RO denied service connection for a back disability and 
declined to reopen a service connection claim for pes planus 
with hammertoes and callosities; in a September 2004 rating 
decision, the RO denied entitlement to nonservice-connected 
pension, and reopened the claim of entitlement to service 
connection for a left leg disability due to varicose veins 
and denied it on the merits; and, in an April 2005 rating 
decision, the RO denied service connection for left leg 
damage with residual nerve damage.         

The veteran appeared and testified before the Board at the RO 
in July 2006.  Unfortunately, a transcript of the hearing 
could not be produced.  The veteran was so advised and 
offered an opportunity to schedule another hearing.  In 
December 2006, the veteran indicated that he did not desire 
another hearing but wished for the Board to render a decision 
on the evidence of record.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an October 1990 rating decision, the RO denied service 
connection for a foot disability, to include pes planus with 
hammertoes and callosities, and denied service connection for 
varicose veins of the left leg.  The veteran was advised of 
the decision and of his appellate rights, but did not appeal 
the denial of benefits sought. 

3.  Evidence obtained since the October 1990 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim for service connection for a left leg 
disability.  

4.  Evidence obtained since the October 1990 rating decision 
is not new and material with respect to the claim of 
entitlement to service connection for a foot disability.  

5.  The veteran does not have a chronic back disability that 
began during service or within one year of discharge from 
service.

6.  The veteran does not have a chronic left leg disability 
that began during service or as a consequence of service.

7.  The veteran is fifty-two years old with a high school 
education and work experience in environmental services.  He 
works as a housekeeper at a VA facility.

8.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of disability.




CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service nor is such a disability presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Criteria for nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.321(b)(2), 4.17 (2006).

3.  The October 1990 rating decision denying service 
connection for pes planus, with hammertoes and callosities, 
and for varicose veins of the left leg is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 20.1103 (2006).

4.  Evidence obtained since the October 1990 rating decision 
denying service connection for pes planus, with hammertoes 
and callosities, is not new and material and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006).

5.  Evidence obtained since the October 1990 rating decision 
denying service connection for a left leg disability is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

6.  A chronic left leg disability, to include varicose 
veins, leg damage and residual nerve damage with tingling 
and pin-sticking numbness, was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2003, January 2004 and May 2004, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims of entitlement 
to service connection, for entitlement to nonservice-
connected pension benefits, and his request to reopen 
previously denied claims, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.  The Board points out that the letters provided to 
the veteran satisfied the requirements of apprising the 
veteran of both the new and material evidence standard as 
well as the information required to substantiate his 
entitlement to the underlying compensation benefits with 
respect to previously claims denied.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

With respect to the timing of the notices, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notices were provided prior to each appealed AOJ 
decision in keeping with Pelegrini.  Thus, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of the veteran's left leg 
disability, and by affording him the opportunity to give 
testimony before the Board in July 2006.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The Board notes that the veteran and his 
representative both made assertions as to the adequacy of the 
veteran's 2004 VA examination which was performed by a 
physician's assistant.  The examination was not shown to be 
inadequate on its face; however, the veteran was scheduled 
for and underwent subsequent examination in January 2005 by a 
medical doctor.  As such, the medical evidence of record is 
sufficient to resolve all issues on appeal and VA has no duty 
to provide additional examination or opinion pursuant to 
38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  The merits of his claims will 
now be addressed.

The veteran contends that he injured his back and left leg 
during service and that the shoes he was required to wear 
during service caused him to develop pain in both feet.  
Although he requests that he be awarded nonservice-connected 
pension benefits if he is not awarded service-connected 
compensation, the veteran is employed at a VA facility in 
their housekeeping department on a full-time basis and makes 
no specific allegations about his inability to obtain or 
maintain gainful employment.  The veteran requests that his 
previously denied claims be reopened and granted.

New and Material Evidence

In October 1990, the RO denied service connection for pes 
planus with hammertoes and callosities, finding that the 
disability existed at the time the veteran entered service 
and was not aggravated therein.  The RO also denied service 
connection for varicose veins of the left leg as not shown 
during service.  The veteran was advised of the decision and 
of his appellate rights, but did not appeal the denial of 
benefits sought.  As such, the rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.


The veteran now seeks to reopen his claims of entitlement to 
service connection for a foot disorder and for a left leg 
disability.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
after August 2001, such as this request to reopen, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision-makers which relates to an 
unestablished fact necessary to substantiate the claim.  The 
Board notes that claims of entitlement to nonservice-
connected pension do not require the submission of new and 
material evidence to reopen as each claim is considered to be 
new on its face.  Additionally, the Board notes that the RO 
reopened the veteran's claim for service connection for a 
left leg disability and addressed the claim on the merits.  
The Board, however, is required to address the issue of 
reopening despite the RO's denial of service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in October 1990.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In October 1990, the RO considered the veteran's service 
medical records, including an entrance examination showing 
pes planus on enlistment in 1972, and treatment records dated 
in 1973 and 1974 showing muscle cramps and a left leg 
contusion.  The veteran was discharged from service in 
September 1974 without a medical finding of chronic 
disability of the left leg.  The RO also considered VA 
medical reports which showed the presence of calluses, severe 
flattening of the feet, hammertoes, and varicose veins many 
years after service.  Based on this evidence, the RO found 
that the veteran did not have chronic disabilities of the 
feet or left leg that began in or were aggravated by active 
service.

With respect to the veteran's claim for a foot disability, 
the post-October 1990 record reveals numerous diagnoses of 
calluses without any suggestion that they developed during 
the veteran's period of service in the mid-1970's.  There is 
no evidence of the veteran currently experiencing disability 
due to pes planus or hammertoes.  As such, this evidence is 
considered cumulative or redundant of evidence considered in 
the October 1990 rating decision and cannot qualify as new.  
This evidence is also not material because it does not relate 
to the unestablished fact necessary to support the claim that 
the veteran has a current disability that began in or was 
aggravated by active service.  The evidence fails to raise a 
reasonable possibility of substantiating this claim because 
it only shows current disability.  Accordingly, the claim of 
entitlement to service connection for pes planus with 
hammertoes and callosities is not reopened and remains 
denied.

With respect to the veteran's left leg claim, the post-
October 1990 record reveals that the veteran has been treated 
numerous times for pain associated with varicose veins and 
has undergone two VA medical examinations, conducted in 
January 2004 and January 2005.  Medical opinions have been 
offered as to whether the current malady was causally linked 
to the veteran's active service or any incident thereof.  
This evidence is new because it was not previously presented; 
it is material because it relates to the unestablished fact 
necessary to substantiate the claim of nexus.  Consequently, 
the claim of entitlement to service connection for a left leg 
disability is reopened.  The merits of this claim will be 
discussed below.

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Degenerative joint disease of the spine is deemed to be a 
chronic disease under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in September 1974, the 
evidence must show that arthritis of the spine manifest to a 
degree of ten percent by September 1975 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans, 419 
F.2d at 1318; Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled Am. Veterans, supra; Coburn, supra.

Upon enlistment examination in November 1972, the veteran 
received a normal clinical evaluation of the lower 
extremities as well as of the back.  In January 1973, he 
complained of back pain and left leg trouble, specifically 
muscle cramps.  A physical examination was negative.  A 
January 1974 clinical record indicates that the veteran had 
an abrasion on his left foreleg, which was cleaned and 
dressed.  X-rays revealed no fracture of the tibia or fibula.  
The examiner offered his impression that the veteran had a 
contusion and abrasion of the left foreleg and instructed the 
veteran to perform limited standing or walking for two days.  
A February 1974 transcription of a January 1974 medical note 
indicates that the veteran had fallen while working.  There 
was no record of a physical examination at separation.  

The veteran was discharged from active service in 1974 and 
did not contact VA until May 1990 when he submitted an 
application for VA compensation and pension benefits.  In 
November and December 1990, the veteran was hospitalized for 
treatment of alcohol and drug abuse.  Prior medical history 
included varicose veins of the left calf region and calluses 
on the left foot.  Upon examination, distended varicosities 
in the left calf were noted; there were no complaints or 
findings with respect to the veteran's back.

The veteran was hospitalized again in August and September 
1991 for treatment of substance abuse.  He did not have any 
complaints related to his back and denied any acute injuries 
or chronic pain, swelling, stiffness, deformity, weakness, 
atrophy, arthritis, myalgia or arthralgia.  There were no 
objective findings with respect to a back and/or left leg 
disability.

In February 2002, the veteran was involved in a motor vehicle 
accident and complained of back pain in the upper lumbar and 
lower thoracic regions.  X-rays showed some degenerative 
changes at T11 to T12 and mild degenerative joint disease at 
L4-L5.  The veteran did not relate having had a prior back 
injury and was treated conservatively with medication.  The 
veteran was treated for neck pain following a motor vehicle 
accident in August 2002.  In April 2003, he was treated after 
falling at a store and determined to have lumbosacral strain.

The veteran presented for physical examination in July 2003 
and large varicosities of the left calf were noted.  There 
was no report of injury sustained in 1974 and no opinion 
rendered as to etiology of the varicose veins.  The veteran 
was scheduled to be evaluated for surgical intervention.  At 
the vascular clinic, the veteran related a history of having 
the varicosities since about 1973 with an increase in 
severity over the past year or so.  He also reported having 
an infectious problem as a child and having scarring on the 
anterolateral shins bilaterally since he was ten years old.  
Upon testing in November 2003, there was no evidence of deep 
vein thrombosis and venous flow characteristics were normal.

In January 2004, the veteran underwent VA examination of his 
left leg.  The clinician, a physician's assistant, reviewed 
the claims file and noted the veteran's account of left leg 
pain, which caused him to miss work occasionally.  After a 
physical examination, the clinician diagnosed the veteran as 
having varicosity and calf pain, most likely secondary to 
varicose veins.  He also concluded that the veteran did not 
sustain enough trauma to the left calf during service to 
yield all of his current varicosities or calf pain all over 
the posterior aspect of the calf as the in-service injury 
only caused an abrasion and contusion of the anterior aspect 
of the left leg at the time.  The clinician further noted 
that some deep trauma could cause vascular problems, but he 
did not believe that the injury to the anterior aspect of the 
left leg between the tibia and fibula had anything to do with 
the varicosities that the veteran currently had in the left 
calf area.  He concluded that the veteran's left leg varicose 
veins were clearly most likely a genetic problem, not caused 
by the in-service injury.     

In February 2004, the veteran was treated after hitting his 
head in a fall at work.  There were no reports of back pain 
at that time and no findings related to the back and/or left 
leg.  A few days later, the veteran sought emergency 
treatment after finding a blister on his neck.  In March and 
April 2004, the veteran sought treatment for pain associated 
with his varicose veins.  In January 2005, the veteran was 
prescribed knee-length stockings to treat his varicose veins.  
Treatment notes also reveal that the veteran had left calf 
pain and occasional numbness.  The veteran reported that he 
continued to be able to work at his job as a housekeeper 
despite calf pain.    

The veteran underwent VA examination in January 2005 by a 
medical doctor who reviewed the veteran's claims file and 
relayed the veteran's historical account of having fallen 
during service.  After physical examination, the examiner 
diagnosed a remote history of contusion and abrasion of the 
left anterior leg, traumatic, well healed, no evidence of 
residual, as well as varicose veins of the left calf without 
evidence of deep venous thrombosis, stasis changes, but with 
painful symptoms requiring compression stockings.  The 
examiner noted that the veteran did not complain of numbness, 
tingling or pin-sticking type symptoms and observed that he 
had large gaps in medical care with respect to the contusion 
and abrasion of this extremity and subsequent treatment for 
varicose veins.  As for whether any link existed between the 
veteran's current left leg disability, to include varicose 
veins and all symptomatology, and his injury during service, 
the examiner opined that it was less likely than not that 
current disability was secondary to the abrasion and 
contusion that occurred during service thirty-two years 
earlier.          

In February 2005, the veteran advised VA that he had fallen 
down stairs during service in 1973 and injured his back and 
leg.  In July 2006, the veteran testified before the Board 
that he had fallen during service and that he developed 
varicose veins shortly after his discharge from service.  He 
stated that he continued to work as a housekeeper at a VA 
facility on a full-time basis, but sometimes missed work a 
few days due to his disabilities.

Back Disability

Following a review of the evidence as outlined above, the 
Board finds that there is no evidence of the veteran having a 
chronic back disability during service or within one year of 
his discharge from service.  Although he complained of back 
pain once during service, the medical evidence shows that he 
was treated for other disabilities in the 1990's without any 
indication of having a back disability.  It was not until the 
veteran was involved in a motor vehicle accident in 2002 that 
he was determined to have a chronic back disability.

The Board appreciates the veteran testimony regarding his in-
service fall, however, the medical evidence as a whole 
clearly shows that a chronic disability was not incurred 
until many years after service.  The veteran's statements are 
the only evidence in support of his claim and, standing on 
their own, are insufficient to establish a relationship 
between one event during service and a current disability 
that was not diagnosed until after an intervening injury.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, service connection for a back disability is 
denied.

Left Leg Disability

The Board has carefully reviewed the medical evidence with 
respect to the veteran's various complaints regarding the 
left leg and concludes that the evidence preponderates 
against the veteran's claim of service connection for a left 
leg disability, to include left leg damage, varicose veins, 
and numbness or tingling symptoms.  While the veteran's 
service medical records reveal that he sustained an injury to 
the left leg during service and medical reports confirm that 
he currently has a left leg disability, the existence of a 
causal link between the in-service injury and the current 
malady has not been established.  To the contrary, both the 
January 2004 and the January 2005 VA examiners expressly 
concluded, based on a review of the veteran's claims file, 
the veteran's reported history and account of symptoms, and 
physical examination, that it was less likely than not that 
the veteran's current left leg disability was causally linked 
to his injury during service.  The evidence of record reveals 
no contrary medical opinion. 

Again, the only evidence in support of the veteran's claim is 
his own statements.  His treatment records do not suggest 
that varicosities or complaints of numbness and pain are 
related to an abrasion and/or contusion experienced in the 
1970's.  Thus, the Board must find that the veteran did not 
incur a chronic left leg disability during his period of 
service or as a consequence thereof.  Accordingly, service 
connection for a left leg disability, including left leg 
damage, varicose veins, and numbness or tingling symptoms, is 
denied.

 Nonservice-connected Pension

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. Section 1521(j) and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521.  

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent shall be rated as permanently and totally 
disabled.  For the purpose of pension, the permanence of the 
percentage requirements of 38 C.F.R. Section 4.16 is a 
requisite.  When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure or follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.  

The percentage requirements of 38 C.F.R. Section 4.16 are as 
follows:  if there is only one disability, this disability 
shall be ratable at 60 percent or more; if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployability by 
reason of his disability(ies), age, occupational background 
and other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(2).

The veteran served more than ninety days during a period of 
war and has no service-connected disability.  As such, he 
meets the eligibility requirement based on his service, but 
does not meet the disability requirements based on percentage 
standards of the rating schedule solely for service-connected 
disabilities.  Thus, it must be determined if he meets the 
standards based on nonservice-connected disabilities and/or 
if he is unemployable by reason of his disabilities, age, 
occupational background and other related factors.

The veteran is fifty-two years old, has a high school 
education and has been employed on a full-time basis as a 
housekeeper at a VA facility since at least 2000.  The 
medical record reveals that the veteran is treated for low 
back pain with medication, varicose veins of the left leg 
with compression stockings, and hypertension.  He is also 
obese and has a history of alcohol and drug abuse.  It is 
important to point out that drug abuse is not deemed a 
disability for VA compensation and pension purposes as it is 
due to one's own willful misconduct or vicious habits.  See 
38 C.F.R. § 3.3.

The medical evidence does not include a medical opinion 
addressing the veteran's ability to work.  He has maintained 
full-time employment notwithstanding his various disabilities 
and has only advised VA that he misses a few days of work 
periodically due to disability.  The veteran's treatment 
records are found to be credible evidence and they do not 
suggest that he is limited by disability, age, or educational 
background from obtaining and maintaining employment.  In 
fact, his impairments are portrayed in the medical record as 
somewhat minimal.  As such, the Board finds that the veteran 
is not precluded from securing and following some form of 
substantially gainful employment consistent with his 
education and work experience.  Consequently, the veteran's 
request for nonservice-connected pension is denied.

 
ORDER

Service connection for a back disability is denied.

Nonservice-connected pension is denied.

New and material evidence having not been obtained, the claim 
of entitlement to service for pes planus, with hammertoes and 
callosities, is not reopened and remains denied.

New and material evidence having been obtained, the claim of 
entitlement to service connection for a left leg disability 
is reopened.

Service connection for a left leg disability, to include 
varicose veins, leg damage and residual nerve damage with 
tingling and pin-sticking numbness, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


